Case 17-15966                 Doc 28   Filed 05/03/19 Entered 05/03/19 23:34:33       Desc Imaged
                                       Certificate of Notice Page 1 of 5


                               IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF ILLINOIS
                                           EASTERN DIVISION

  In re:                                               §      Case No. 17-15966
  Erica Marie Packer                                   §      Chapter 7
                                                       §
                       Debtor(s)                       §
                                                       §

                                 127,&(2)75867((¶6),1$/5(3257 AND
                                  APPLICATIONS FOR COMPENSATION AND
                                       DEADLINE TO OBJECT (NFR)

          Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that Joji
  Takada, Trustee of the above captioned estate, has filed a Final Report and the trustee and the
  WUXVWHH¶V SURIHVVLRQDOV KDYH ILOHG ILQDO IHH DSSOLFDWLRQV which are summarized in the attached
  Summary of Trustee's Final Report and Applications for Compensation.

          The complete Final Report and all applications for compensation are available for
  inspection at the Office of the Clerk, at the following address:
                                         Clerk of the Court
                                         219 South Dearborn
                                         Chicago, Illinois
          Any person wishing to object to any fee application that has not already been approved or
  to the Final Report, must file a written objection within 21 days from the mailing of this notice,
  serve a copy of the objections upon the trustee, any party whose application is being challenged
  and the United States Trustee.

         A hearing on the fee applications and any objection to the Final Report will be held as
  follows:
                                 Date: 6/7/2019
                                Time: 10:00 A.M.
                            Location: Joliet City Hall
                                        Second Floor
                                        150 West Jefferson Street
                                        Joliet, Illinois
         If no objections are filed, upon entry of an order on the fee applications, the trustee may
  pay dividends pursuant to FRBP 3009 without further order of the Court.

  Date Mailed:           4/30/2019                      By:   /s/ Joji Takada
                                                                            Trustee
  Joji Takada
  6336 North Cicero Avenue, Suite 201
  Chicago, Illinois 60646
  Tel: 773-790-4888



  {00006453 / 2011 / 000 /}
 Case 17-15966                     Doc 28          Filed 05/03/19 Entered 05/03/19 23:34:33                                         Desc Imaged
                                                   Certificate of Notice Page 2 of 5


                                               UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF ILLINOIS
                                                       EASTERN DIVISION


      In Re:                                                                  §
                                                                              §
      Erica Marie Packer                                                      §         Case No. 17-15966
                                                                              §
                               Debtor                                         §

                                               SUMMARY OF TRUSTEE'S FINAL REPORT
                                               AND APPLICATIONS FOR COMPENSATION


                     The Final Report shows receipts of                                                                $                       3,800.00
                     and approved disbursements of                                                                     $                             90.00
                                                             1
                     leaving a balance on hand of                                                                      $                       3,710.00


                   Claims of secured creditors will be paid as follows:


                                                                                   NONE


                   Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                                      Interim Payment             Proposed
                              Reason/Applicant                             Total Requested            to Date                     Payment
       Trustee Fees: Joji Takada                                          $               950.00 $                         0.00 $                950.00
       Trustee Expenses: Joji Takada                                      $                   7.50 $                       0.00 $                     7.50
                     Total to be paid for chapter 7 administrative expenses                                            $                         957.50
                     Remaining Balance                                                                                 $                       2,752.50


                   Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                                                   NONE



____________________
           1
               The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010) (Page: 2)
 Case 17-15966               Doc 28        Filed 05/03/19 Entered 05/03/19 23:34:33              Desc Imaged
                                           Certificate of Notice Page 3 of 5
              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                               NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 13,681.26 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 20.1 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payment to
     Claim No.          Claimant                       of Claim             Date               Proposed Payment
                        Gwendolyn J. Sterk &
     1                  Family Law Group           $         10,000.00 $                0.00 $         2,011.88
     2                  Capital One, N.A.          $           1,284.87 $               0.00 $           258.50
     3                  Credit First Na            $           1,348.60 $               0.00 $           271.32
     4                  Synchrony Bank             $           1,047.79 $               0.00 $           210.80
                Total to be paid to timely general unsecured creditors                   $             2,752.50
                Remaining Balance                                                        $                  0.00


             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Tardily filed general (unsecured) claims are as follows:


                                                               NONE


            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).




UST Form 101-7-NFR (10/1/2010) (Page: 3)
 Case 17-15966               Doc 28        Filed 05/03/19 Entered 05/03/19 23:34:33          Desc Imaged
                                           Certificate of Notice Page 4 of 5


            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                            NONE


                                                 Prepared By: Joji Takada
                                                                                   Trustee


     Joji Takada, Chapter 7 Trustee
     6336 North Cicero Avenue, Suite 201
     Chicago, Illinois 60646


     STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
     Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010) (Page: 4)
           Case 17-15966           Doc 28       Filed 05/03/19 Entered 05/03/19 23:34:33                         Desc Imaged
                                                Certificate of Notice Page 5 of 5
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 17-15966-PSH
Erica Marie Packer                                                                                         Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: cward1                       Page 1 of 1                          Date Rcvd: May 01, 2019
                                      Form ID: pdf006                    Total Noticed: 4


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 03, 2019.
db             +Erica Marie Packer,    2435 Sheehan Dr #104,   Naperville, IL 60564-4878
26301003       +CREDIT FIRST NA,    PO BOX 818011,   CLEVELAND, OH 44181-8011
26264086        Capital One, N.A.,    c/o Becket and Lee LLP,   PO Box 3001,   Malvern PA 19355-0701

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
26402844       +E-mail/PDF: gecsedi@recoverycorp.com May 02 2019 02:52:18     Synchrony Bank,
                 c/o PRA Receivables Management, LLC,   PO Box 41021,   Norfolk VA 23541-1021
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
25679255       ##+Gwendolyn J. Sterk & Family Law Group,   11528 W 183rd Pl NE,                      Orland Park,IL 60467-9468
                                                                                                                 TOTALS: 0, * 0, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 03, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 30, 2019 at the address(es) listed below:
              Adam Suchy    on behalf of Debtor 1 Erica Marie Packer ndil@geracilaw.com
              David P Lloyd    on behalf of Debtor 1 Erica Marie Packer courtdocs@davidlloydlaw.com
              Joji Takada     on behalf of Trustee Joji Takada trustee@takadallc.com, IL74@ecfcbis.com
              Joji Takada     trustee@takadallc.com, IL74@ecfcbis.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
                                                                                             TOTAL: 5
